Citation Nr: 1302403	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  10-07 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) for the period from April 27, 2007, to October 21, 2010.  

2.  Entitlement to an initial rating in excess of 50 percent for PTSD since October 22, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to March 1955.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) in May 2010.  The Veteran also requested a hearing before the Board when he submitted his substantive appeal in February 2009.  In an August 2011 letter, the Veteran was advised that he was scheduled for a hearing before the Board in September 2011.  In a statement received in September 2011, the Veteran indicated that he was unable to attend the hearing and he indicated that if he wanted to testify at a hearing before the Board he would contact VA.  No further correspondence was received from the Veteran regarding a request for a hearing and as such his request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704(e).  

The Board remanded the Veteran's claims for further development in February 2012.


FINDINGS OF FACT

1.  For the period from April 27, 2007, to October 21, 2010, the Veteran's PTSD symptoms caused some depression, anxiety and occasional sleep disturbance.   

2.  For the period from October 22, 2010, to April 26, 2012, the Veteran's PTSD has been manifested by occupational and social impairment productive of no more than reduced reliability and productivity due to symptoms such as disturbances of motivation and mood and difficulty establishing and maintaining effective work and social relationships.

3.  Since April 27, 2012, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas such as family relations, judgment, thinking and mood.  


CONCLUSIONS OF LAW

1.  For the period from April 27, 2007, to October 21, 2010, the criteria for an initial rating in excess of 10 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.7, 4.130, Diagnostic Code 9411 (2012).

2.  For the period from October 22, 2010, to April 26, 2012, the criteria for an initial rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.7, 4.130, Diagnostic Code 9411 (2012).

3.  Since April 27, 2012, the criteria for an initial rating of 70 percent for PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.7, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in June 2007, November 2007, April 2008, June 2008, November 2008, January 2009, February 2012, and April 2012.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the October 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7. Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

The Veteran's PTSD has been rated under Diagnostic Code 9411.  The criteria of Diagnostic Code 9411 provide for a 100 percent rating where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The criteria provide for a 70 percent rating where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The criteria provide for a 50 percent rating where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria provide for a 30 percent rating where the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).  

The criteria provide for a 10 percent rating where the evidence shows occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  A GAF score of 61-70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships. A GAF score of 51-60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

Period from April 27, 2007, to October 21, 2010

For the period from April 27, 2007, to October 21, 2010, having reviewed the complete record, the Board finds that the preponderance of the evidence is against granting a rating in excess of 10 percent.  The medical evidence, consisting of VA outpatient treatment reports dated from June 2007 to October 2010, a VA examination report dated in January 2009, and a May 2010 DRO hearing transcript demonstrate findings consistent with depression, anxiety, irritability, some sleep impairment, and some memory loss.   However, the Veteran's disability was not manifested by suspiciousness, panic attacks, chronic sleep impairment, or an overall level of symptomatology supportive of a higher rating.

VA treatment reports show that the Veteran was seen for mental health therapy beginning in July 2007.  The relevant entries reflect that the Veteran was active with various community and military organizations and kept busy with chores.  He was alert, oriented and pleasant with no suicidal ideations.  His mood and functioning were reported to be stable although he reported some difficulty with memory.  His affect was appropriate and he was noted to laugh and smile appropriately.  He did not endorse sleep difficulties at the VA therapy sessions.  The GAF scores assigned during the relevant time period at issue range from 61 to 64.  

At a January 2009 VA psychiatric examination, the Veteran reported depression and anxiety due to his physical limitations.  He indicated that he used to have dreams of stressful military experiences "all the time" but now these dreams occur only once per month.  The Veteran also reported that he occasionally has difficulty falling asleep.  The Veteran was noted to have been married to his spouse for fifty plus years and he described his marriage as excellent.  He was noted to have three daughters and one son and he indicated that his relationship with his family was fantastic and he noted that he saw some of his children weekly and he frequently spoke by telephone to his daughters who live out of town. The Veteran worked following service in several capacities at several companies the last being at Ford Motor Company from 1966 to 1996 at which time he retired and has been unemployed since.  He stated that he got along with co-workers and supervisors "great" when he was working.  The Veteran reported that he rides motorcycles, plays golf, and fishes as tolerated by his physical limitations.  He also reported that he is a life member of the Veterans of Foreign Wars (VFW), is a junior deacon at the local Masonic Lodge, is a Scottish Rite Shriner, is the honor guard leader of the Rolling Thunder (a motorcycle group), and is a member of the local Moose Lodge.  He indicated that he was unable to ride his motorcycle at the time of the examination due to [back] pain.  Clinical evaluation of the Veteran revealed that he was clean, neatly groomed, and appropriately dressed.  The examiner indicated that the Veteran was tense and spoke with explosive and loud speech but he was able to talk in a calm, more social voice at times.  He was cooperative with the examiner and his affect was blunted and his mood was agitated.  His attention was intact and he was oriented in three spheres.  His thought process and thought content were unremarkable and his judgment and insight were appropriate.  He did not have delusions.  He denied panic attacks, homicidal thoughts, suicidal thoughts and episodes of violence and his impulse control was reported to be good.  His remote memory was noted to be mildly impaired but his recent and immediate memory was normal.  The examiner assessed the Veteran with chronic PTSD and assigned a GAF score of 68.  The examiner concluded that the Veteran's PTSD was mild with intermittent symptoms and little disruption of daily functioning or social functioning.  

In May 2010, the Veteran testified at a DRO hearing and indicated that he under-reported his PTSD symptoms at the time of his 2009 VA examination.  He indicated that he is unable to be around crowds and while he is a member of several clubs, he rarely participated in the groups.  The Veteran indicated that when his wife attempted to help him answer questions at the examination, the examiner asked her to be quiet and focused on the Veteran.  He reported symptoms of anger and depression at the hearing.   

The Board finds that the evidence supports no more than a 10 percent rating under Diagnostic Code 9411 for the time period at issue, which contemplates social impairment due to mild or transient symptoms.  The VA outpatient reports and the VA examination reflect that the Veteran endorsed some mild symptoms of PTSD including depression, anxiety, and some sleep impairment.  However, he was noted to have a very close relationship with his family and he was very active in social and civic groups.  He was consistently described as alert, oriented, and pleasant with stable mood and functioning.  The evidence does not indicate that the Veteran's PTSD was manifested by suspiciousness, panic attacks, or chronic sleep impairment.  Consequently, the Board finds that the greater weight of the evidence is against granting an evaluation in excess of 10 percent at any point during the time period at issue.  

With respect to the Veteran's GAF scores, the evidence of record documents GAF scores ranging from 61 to 68 which contemplate some mild symptoms or some difficulty in social, occupational, or school functioning but generally functioning pretty well with some meaningful interpersonal relationships.  GAF scores are not, in and of themselves, the dispositive element in rating a disability, and the Board generally places more probative weight on the specific clinical findings noted on examinations.  In this case, the clinical findings during the time period at issue substantiate the assigned GAF scores which are indicative of no more than mild symptomatology.  The Board finds that the clinical findings of record demonstrate a degree of impairment consistent with no more than a 10 percent rating.

Accordingly, the Board finds that the criteria for a rating higher than 10 percent for the period from April 27, 2007, to October 21, 2010, have not been met.  The preponderance of the evidence is against the claim for increase and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Period from October 22, 2010, to April 26, 2012

For the period from October 22, 2010, to April 26, 2012, having reviewed the complete record, the Board finds that the preponderance of the evidence is against granting a rating in excess of 50 percent.  The medical evidence, consisting of VA outpatient treatment reports dated from October 2010 to December 2011 and a VA examination report dated in October 2010 demonstrate findings consistent with anger, irritability, anxiety, panic attacks, and disturbances of motivation and mood.  However, the Veteran's disability was not manifested by suicidal ideation, obsessional rituals which interfered with routine activities, near-continuous panic or depression, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, or an overall level of symptomatology supportive of a higher rating.

VA treatment reports show that the Veteran was seen for mental health treatment for the period from November 2010 through December 2011.  The Veteran was noted to be insightful with supportive family and friends and recreational and leisure activities.  The Veteran reported depression at times.  His mood was at times described as variable and his functioning was stable with moderate agitation.  A GAF score of 64 was included in some of the treatment notes although the date of assessment for the score was reported to be in December 2009.  

At an October 2010 VA examination, the Veteran indicated that he was not using psychotropic medication.  The examiner noted that the Veteran evidenced anxiety, anger, and tangential and circumstantial discourse which demonstrate considerable autonomic arousal. The Veteran became louder, unsettled, and animated when focusing on his symptoms.  He was strongly opposed to violence against self and others.  He indicated that he had been married for fifty-five years with four children and seven grandchildren.  But he reported that he does not speak to three of his grandchildren because he does not like their behavior.  He indicated that although he previously reported that he was an active member of several civic organizations, he stated that he does not participate in meetings or events.  He stated that he only sees his children for Thanksgiving or Christmas because they bear the brunt of his reactions, anger, and incessant preoccupation with what happened to the Veteran in service.  The Veteran indicated that he has two friends who are Vietnam veterans who he sees once a month.  Clinical evaluation of the Veteran revealed that he was clean and appropriately dressed.  His psychomotor activity was reported to be hyperactive, restless, and tense and his speech was spontaneous, clear, coherent, and pressured.  His affect was full and his attitude toward the examiner was cooperative and attentive.  His mood was anxious, agitated, and dysphoric.  He was noted to be easily distracted with a short attention span.  The Veteran was oriented in three spheres.  His thought process was rambling with an overabundance of ideas, perseveration, circumstantiality, tangentiality, and blocking.  His thought content was preoccupied with one or two topics and ruminations.  He had no delusions and his judgment and insight were intact.  The Veteran reported that he slept six to eight hours per night although he often tosses and turns which disturbs his wife.  He denied hallucinations.  He had good impulse control with no homicidal or suicidal thoughts.  His remote memory was severely impaired, his recent memory was mildly impaired, and his immediate memory was normal.  

The examiner diagnosed the Veteran with chronic, severe PTSD and assigned a GAF score of 59.  The examiner noted that the Veteran reported that he "painted the picture of having milder symptoms than he really has" upon his initial PTSD examination in 2009.  The examiner indicated that the Veteran had a very fragile or "brittle" hold on mood and was easily triggered into anxiety, autonomic arousal, anger, ruminations and the need to flee or verbally blurt out his anger.  He only socializes with two friends who occasionally visit.  He is also somewhat estranged from his four children and their families.  The examiner noted that the Veteran's PTSD symptoms did not cause him to become unemployed and the Veteran retired due to employment duration.  However, his PTSD symptoms worsened when the Veteran had more time and the opportunity for intrusive thoughts, recollections and memories.  

The Board finds that the evidence supports no more than a 50 percent rating under Diagnostic Code 9411 for the time period at issue, which contemplates occupational and social impairment with some reduced reliability and productivity due to symptoms such as impairment of judgment, disturbances of motivation and mood, and difficulty maintaining effective relationships.  The evidence does not indicate that the Veteran's PTSD was manifested by persistent delusions, obsessional rituals which interfered with routine activities, near-continuous panic or depression, spatial disorientation, or neglect of personal appearance and hygiene as none of those symptoms are shown in the record.  His symptoms best approximate occupational and social impairment with reduced reliability and productivity.  Consequently, the Board finds that the greater weight of the evidence is against granting an evaluation in excess of 50 percent at any point during the time period at issue.  

With respect to the Veteran's GAF score, the evidence of record documents a GAF score of 59 which contemplates moderate symptoms.  As noted, the GAF score of 64 reported in the VA outpatient treatment reports was based on a December 2009 assessment.  GAF scores are not, in and of themselves, the dispositive element in rating a disability, and the Board generally places more probative weight on the specific clinical findings noted on examinations.  In this case, the clinical findings during the time period at issue do not substantiate a GAF score indicative of more than moderate symptomatology.  The evidence does not establish that the Veteran's PTSD symptomatology resulted in major deficiencies or met the symptomatology for a rating greater than 50 percent.  The Board finds that the clinical findings of record demonstrate a degree of impairment consistent with no more than a 50 percent rating.

Accordingly, the Board finds that the criteria for a rating higher than 50 percent for the period from to October 22, 2010, to April 26, 2012, have not been met.  The preponderance of the evidence is against the claim for increase and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Period since April 27, 2012

For the period since April 27, 2012, having reviewed the complete record, the Board finds that the preponderance of the evidence warrants a grant of a 70 percent rating.  The medical evidence, consisting of an April 2012 VA examination, demonstrates findings consistent with depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, obsessional rituals which interfere with routine activities, and impaired impulse control which resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  However, the Veteran's disability was not manifested by total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation or own name, or an overall level of symptomatology supportive of a higher rating.

At an April 2012 VA examination, the Veteran reported depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, obsessional rituals which interfere with routine activities, and impaired impulse control.  The examiner indicated that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran reported that he has been married for fifty-six years and that "his kids hated him for years" and he and his wife argued a lot and there was "a lot of yelling inside his home."  He indicated that he had very few friends and an occasional visit from children and grandchildren with increasing avoidance of regular socialization.  The examiner assessed the Veteran with chronic PTSD and assigned a GAF score of 55.  The examiner indicated that the Veteran's PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other areas of functioning.  The examiner indicated that the Veteran's PTSD would not preclude gainful employment and the severity of the symptoms vacillates between moderate to moderately severe range.  

The Board finds that the evidence supports a rating of 70 percent and no more under Diagnostic Code 9411 for the time period at issue, which contemplates occupational and social impairment with deficiencies in most areas.  The evidence does not indicate that the Veteran's PTSD was manifested by gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation or own name or other symptoms approximating a greater level of impairment.  Consequently, the Board finds that the greater weight of the evidence is against granting an evaluation in excess of 70 percent at any time during the time period at issue.  

With respect to the Veteran's GAF score, the evidence of record documents a GAF score of 55 which contemplates moderate symptoms.  GAF scores are not, in and of themselves, the dispositive element in rating a disability, and the Board generally places more probative weight on the specific clinical findings noted on examinations.  In this case, the clinical findings during the time period at issue do not substantiate a GAF score indicative of more than moderately severe symptomatology.  The Board finds that the clinical findings of record demonstrate a degree of impairment consistent with no more than a 70 percent rating.

Accordingly, the Board finds that the criteria for a rating of 70 percent and no more since April 27, 2012, have been met.  

Extraschedular Considerations

The Board has considered whether an extraschedular rating is warranted in this case.  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  If so, factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2012).  The Board finds that referral is not appropriate in this case.  The assigned ratings for the Veteran's PTSD are not inadequate.  Higher evaluations are available for greater levels of symptomatology.  There is no indication of any unusual clinical picture or any other factor which takes this disability outside the usual rating criteria.  Therefore, the threshold issue under Thun is not met and the Board finds that referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial rating in excess of 10 percent for PTSD for the period from April 27, 2007, to October 21, 2010, is denied.  

Entitlement to an initial rating in excess of 50 percent for PTSD for the period from October 22, 2010, to April 26, 2012, is denied.

Entitlement to an initial rating of 70 percent for PTSD for the period since April 27, 2012, is granted, subject to controlling regulations applicable to the payment of monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


